391 F.2d 933
Samuel Ed ROBINSON, Appellant,v.C. Murray HENDERSON, Appellee.
No. 18121.
United States Court of Appeals Sixth Circuit.
April 10, 1968.

James D. Robinson and Josiah Baker, Chattanooga, Tenn., for appellant on brief.
Robert H. Dedman, Sp. Counsel, State of Tennessee, Nashville, Tenn., David W. McMackin, Asst. Atty. Gen., Nashville, Tenn., George F. McCanless, Atty. Gen. and Reporter, State of Tennessee, of counsel, for appellee on brief.
Before PHILLIPS, CELEBREZZE and PECK, Circuit Judges.

ORDER.

1
Appellant was convicted in the State Criminal Court of Hamilton County, Tennessee, under a three-count indictment charging assault with the intent to commit murder. He is now serving his sentence in the Tennessee State Penitentiary. Earlier he had been convicted in the City Court at Chattanooga, Tennessee, of three offenses of assault and battery and was fined $50 for each offense. The convictions in the State Court and City Court arose out of the same occurrences.


2
This habeas corpus action is based on the contention that the conviction in the State Court constituted double jeopardy and violated constitutional rights of appellant under the Fifth and Fourteenth Amendments. This appeal is from the judgment of the United States District Court for the Eastern District of Tennessee, Southern Division, denying the application for writ of habeas corpus.


3
Upon consideration, it is ordered that the judgment of the District Court be and hereby is affirmed upon the opinion of District Judge Frank W. Wilson, reported at 268 F. Supp. 349.